DETAILED ACTION

This office action is in response to amendment filed on 11/20/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-22 and 28-35 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
With respect to claims 28-34, specifically claim 28, they are rejected because the applicant has provided evidence that the applicant intends the term "computer storage media” to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums.  Paragraph 63 recites, “by way of example, and not limitation computer-readable media may comprise computer storage media and communication media.  Computer storage media includes…Computer storage media includes, but is not limited to… or 
The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The examiner suggests amending the claim(s) to read as a “non-transitory computer storage medias”, or “non-transitory computer-readable storage mediums”.  An additional option is to amend the claims to read, “One or more computer storage medias that are not a signal per se having computer-executable instructions that, upon execution by a computer cause the computer to perform operations…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23-28, 30-35, and 37-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyser et al. (US 8,903,888), Patterson et al. (US 2003/0212872), Bradford et .
With respect to claim 21, Hyser teaches of in a computing environment, a method performed on at least one processor, comprising: executing control, by a target host, of a virtual machine executing at a source host before migration of virtual disk data stored in a storage component of the virtual machine (fig. 2-3; column 7, lines 13-25, and lines 35-37);
migrating the virtual machine and the storage component of the virtual machine from a first storage unit of the source host to a second storage unit of the target host (fig. 2-4; column 6, lines 12-47); and
 servicing read/write requests during the migration of the virtual machine and the storage component of the virtual machine, including: obtaining the virtual disk data via background copying at a rate based on an inbound threshold (column 3, lines 25-30).
Hyser fails to explicitly teach of (1) obtaining the virtual disk data via background copying of inbound data at an inbound rate based on an inbound transfer rate threshold; (2) obtaining on demand reads at a higher priority than the background copying of the virtual disk data; (3) obtaining newly-written data at a higher priority than the background copying of the virtual disk data; (4) throttling the obtained newly-written data based at least on a rule that at least some of the background copying proceeds while the obtained the newly-written data proceeds; and (5) throttling a transfer rate of the inbound data during the migration to stay below a limit specified by the target host.
However, Patterson teaches of host requests having a foreground priority and migration being a background task (paragraph 27, 38-39).

The combination of Hyser and Patterson fails to explicitly teach of (1) obtaining the virtual disk data via background copying at an inbound rate based on an inbound transfer rate threshold; and (2) throttling the obtaining newly-written data based at least on a rule that at least some of the background copying proceeds while the obtaining the newly- written data proceeds.
However, Bradford teaches of obtaining the virtual disk data via background copying of inbound data at an inbound rate based on an inbound transfer rate threshold (section 2.2, 6th paragraph; where VM migration occurs using rate limiting);
throttling the obtained newly-written data based at least on a rule that at least some of the background copying proceeds while the obtained newly-written data proceeds (section 2.3, 2nd paragraph, section 3.2, section 4.6); and
throttling a transfer rate of the inbound data during the migration to stay below a limit (section 2.2, 6th paragraph & section 4.3.1; where VM migration occurs using rate limiting).
The combination of Hyser, Patterson, and Bradford fails to explicitly teach of the limit specified by the target host.
However, Carlson teaches of throttling a transfer rate of data based on limits specified by the target host (fig. 1; column 2, line 65-column 3, line 15; column 4, line 20-49; where the input data into the cache (claimed target host) is adaptively throttled based on the available cache storage threshold).
th paragraph & section 4.3.1; Carlson, fig. 1; column 2, line 65-column 3, line 15; column 4, line 20-49; in the combination the migrations of Hyser are rate limited according to Bradford’s migration rate limiting using the cache storage threshold at the target as taught by Carlson).
Hyser and Patterson are analogous art because they are from the same field of endeavor, which is storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Hyser and Patterson at the time of the invention to make host I/Os of Hyser foreground task priority as taught in Patterson.  Their motivation would have been to ensure migration does not interfere with host access (Patterson, paragraph 38).
Hyser, Patterson, and Bradford are analogous art because they are from the same field of endeavor, which is storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Hyser, Patterson and Bradford at the time of the invention to incorporate the rate limiting and write throttling of Bradford into the combination of Hyser and Patterson.  Their motivation would have been to ensure minimal network disruption and that the migration is able to complete (Bradford, section 2.2, 6th paragraph & section 2.3, 2nd paragraph).
Hyser, Patterson, Bradford, and Carlson are analogous art because they are from the same field of endeavor, which is storage systems.

With respect to claim 23, Bradford teaches of throttling a transfer rate of newly-written data during the migration based on network transmission capabilities (section 2.3, 2nd paragraph, section 3.2, section 4.6).
The reasons for obviousness are the same as recited with respect to claim 21.
With respect to claim 24, Hyser teaches of obtaining, from the source host, one or more descriptions of virtual disk data regions available on at least one other source (column 7, lines 27-34).
With respect to claim 25, Hyser teaches of caching the obtained descriptions to avoid querying the source host for data in the virtual disk data regions available on the at least one other source (column 7, lines 27-34).
With respect to claim 26, Bradford teaches of throttling the background copying from the source location to the target location to utilize less than a maximum transfer rate of a network over which the background copy is occurring (section 2.3, 2nd paragraph, section 3.2, section 4.6; as in the combination the host requests are occurring as well as the migration, the migration must be using less than all of the available network rate).
The reasons for obviousness are the same as recited with respect to claim 21.
With respect to claim 27, Hyser teaches of wherein the first storage unit of the source host and the second storage unit of the target host are not shared between the source host and the target host (fig. 2; column 6, lines 12-24).
With respect to claim 28, the combination of Hyser, Patterson, Bradford, and Carlson teaches of the limitations cited and discussed above with respect to claim 21 for the same reasoning as described with respect to claim 21.
Hyser also teaches of one or more computer storage devices having computer-executable instructions that, upon execution by a computer cause the computer to perform the operations from claim 21 (column 8, lines 19-38).
Patterson also teaches of obtaining, by the target host, reads on demand as requested at a higher priority than the background copying of the virtual disk (paragraph 27, 38-39).
The reasons for obviousness are the same as recited above with respect to claim 21.
With respect to claim 30, the combination of Hyser, Patterson, and Bradford teaches of the limitations cited and described above with respect to claim 23 for the same reasoning as described in claim 23.
With respect to claim 31, Hyser teaches of the limitations cited and described above with respect to claim 24 for the same reasoning as in claim 24.
With respect to claim 32, Hyser teaches of the limitations cited and described above with respect to claim 25 for the same reasoning as in claim 25.
With respect to claims 33, the combination of Hyser, Patterson, Bradford, and Carlson teaches of the limitations cited and described above with respect to claim 26 for the same reasoning as described in claim 26.
With respect to claim 34, Hyser teaches of the limitations cited and described above with respect to claim 27 for the same reasoning as in claim 27.
With respect to claim 35, the combination of Hyser, Patterson, Bradford, and Carlson teaches of the limitations cited and described above with respect to claims 21 and 28 for the reasoning identified above in claims 21 and 28.
Hyser also teaches of in a computing environment, a system comprising: a memory storing data associated with one or more virtual machines (fig. 1-2; column 5, lines 43-50); and
a target host configured to: execute control, by a target host, of a virtual machine executing at a source host before migration of virtual disk data stored in a storage component of the virtual machine (fig. 2-3; column 7, lines 13-25, and lines 35-37).
With respect to claim 37, Hyser teaches of the limitations cited and described above with respect to claim 24 for the same reasoning as in claim 24.
With respect to claim 38, Hyser teaches of the limitations cited and described above with respect to claim 25 for the same reasoning as in claim 25.
With respect to claim 39, the combination of Hyser, Patterson, Bradford, and Carlson teaches of throttling the background copying from the source location to the target location to utilize less than a maximum transfer rate of a network over which the background copy is occurring (Carlson column 8, lines 61-64; as in the combination the host requests are occurring as well as the migration, the migration must be using less than all of the available network rate).
The reasons for obviousness is the same as those recited above with respect to claim 35.
With respect to claim 40, Hyser teaches of the limitations cited and described above with respect to claim 27 for the same reasoning as in claim 27.
With respect to claim 41, Bradford teaches of wherein the inbound transfer rate threshold is based at least on a write capacity of the target host (section 2.3, 2nd paragraph, section 3.2, section 4.6).
Claims 22 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyser, Patterson, Bradford, and Carlson as applied to claims 21 and 28 above, and further in view of Zuberi et al. (US 2007/0248100).
With respect to claim 22, the combination of Hyser, Patterson, Bradford, and Carlson fails to explicitly teach of throttling a transfer rate of inbound data during the migration based on limits specified by the target host.
However, Zuberi teaches of wherein the throttling the transfer rate of inbound data during the migration based on limits specified by the target host is achieved through packet prioritization (paragraph 3).
Hyser, Patterson, Bradford, Carlson, and Zuberi are analogous art because they are from the same field of endeavor, which involves storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of Hyser, Patterson, Bradford, Carlson, and Zuberi at the time of the invention to include the throttling based on the priority of the packets of the combination of Hyser, Patterson, Bradford, and Carlson as taught in Zuberi.  Their motivation would have been to more efficiently use the network between systems.
With respect to claim 29, the combination of Hyser, Patterson, Bradford, Carlson, and Zuberi teaches of the limitations cited and described above with respect to claim 22 for the same reasoning as described in claim 22.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues with respect to claims 28-34 that the claim is statutory because the examples provided in paragraph 63 of the specification make a clear differentiation between storage medias and communication media.  The examiner disagrees.
As detailed in the 101 rejection above, paragraph 63 of the specification discusses “computer storage media” and “communication media” using open ended language and by examples.  Paragraph 63 recites, “by way of example, and not limitation computer-readable media may comprise computer storage media and communication media.  Computer storage media includes…Computer storage media includes, but is not limited to… or any other medium which can be used to store the desired information and which can accessed by the computer.”  As merely one example, this “any other medium” can encompass a signal per se such as a carrier wave.  Thus “computer storage media” includes signals per se.  The language does not establish that “computer storage media” and “communication media” are mutually exclusive groupings, but in fact does the opposite.
The examiner suggests amending the claim(s) to read as a “non-transitory computer storage medias”, or “non-transitory computer-readable storage mediums”.  An additional option is to amend the claims to read, “One or more computer storage medias that are not a signal per se having computer-executable instructions that, upon execution by a computer cause the computer to perform operations…”

Applicants argues with respect to independent claims 21, 28, and 35 that the combination of Hyser, Patterson, Bradford, and Carlson does not teach of throttling a transfer rate of the inbound data during the migration to stay below a limit specified by the target host.  The examiner disagrees.
Bradford discloses throttling a transfer rate of the inbound data during the migration to stay below a limit in section 2.2, 6th paragraph and in section 4.3.1.  Bradford indicates that VM migration occurs using rate limiting to avoid the disruption caused by contention on the network resources by applying rate limiting to the migration process.  Carlson discloses that the storage (host target) determines an overall throttle value based on the cache free space that is used to throttle and delay host processors from transferring data into the cache storage.  Thus in the combination, the destination of the migration would throttle the incoming transfers including the migration that is rate limited based on the amount of cache availability in the destination to prevent overrunning the cache.  Therefore, the combination of Hyser, Patterson, Bradford, and Carlson reads on the limitations at issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engdahl et al. (US 2009/0133517) discloses throttling packets based on their priority.
Bolen et al. (US 8,380,674) discloses migrating a LUN as a background process while processing reads and writes to the LUN being migrated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138